Exhibit 10.3

 

THE TJX COMPANIES, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(2015 Restatement)



--------------------------------------------------------------------------------

Article 1. - Introduction

1.1. In General. The Supplemental Executive Retirement Plan, established in
1981, was amended and restated in 1984 and 1992 and was further amended and
restated in 2005 inter alia to conform the Plan to the requirements of
Section 409A, including the transition rules and exemptive relief provisions
thereunder. The Plan was then amended and restated as of January 1, 2008 inter
alia to conform the Plan to the final regulations issued under Section 409A. The
amendment and restatement of the Plan set forth herein is effective as of
January 1, 2015. The terms of the Plan as so amended and restated shall apply to
all benefits that become payable to a Key Employee under the Plan on or after
January 1, 2015, and benefits that became payable to a Key Employee under the
Plan prior to January 1, 2015 shall be determined under the provisions of the
Plan as in effect at the time such benefits became payable, including, for the
avoidance of doubt, benefits that became payable to a Key Employee under the
Plan on or after January 1, 2005 and on or before December 31, 2007, which shall
continue to be determined and administered consistent with the provisions of the
Plan as amended and restated in 2005, consistent with a good faith, reasonable
interpretation of Section 409A, its legislative history and then-existing
guidance. Notwithstanding the foregoing, neither the Company nor any of its
officers or directors, nor any other person charged with administrative
responsibilities under the Plan, shall be liable to any employee or former
employee of the Company, or to any spouse, Eligible Partner or other beneficiary
of any such employee or former employee, by reason of the failure of any benefit
hereunder to comply with the requirements of Section 409A.

For the avoidance of doubt, in the case of any Key Employee who as of
December 31, 2014 is party to an employment agreement with the Company or any
subsidiary thereof that provides for the payment of such Key Executive’s vested
benefit in the form of a lump sum

 

-2-



--------------------------------------------------------------------------------

following a separation from service following a change in control, payment of
the Key Employee’s vested benefit in such circumstances shall be so determined
and paid (whether or not the employment agreement remains in effect) unless the
form and timing thereof is changed consistent with the rules prescribed under
Section 409A of the Code.

1.2. Purpose. The purpose of the amended and restated Plan set forth herein is
to provide certain designated employees with retirement benefits supplemental to
those payable under the Company’s tax-qualified retirement plans.

 

-3-



--------------------------------------------------------------------------------

Article 2. - Definitions

2.1. “Average Compensation” shall mean the average of the Key Employee’s
Compensation over the five (5) full calendar years yielding the highest such
average and occurring during the last ten (10) calendar years prior to the
earlier of the Key Employee’s attainment of age 65 or separation from service
with the Company. In the case of a Key Employee who becomes disabled as defined
in the Company’s long-term disability plan, Average Compensation shall be
determined on the basis of the five (5) full calendar years yielding the highest
such average and occurring during the last ten (10) calendar years of the Key
Employee’s employment with the Company prior to commencement of benefits under
the Company’s long-term disability plan. If the Key Employee has not completed
five full calendar years of employment prior to the commencement of benefits
under the Company’s long-term disability plan, Average Compensation shall be
based on the number of full calendar years he or she was employed by the Company
prior to the commencement of such benefits.

2.2. “Beneficiary” shall mean a beneficiary entitled to receive certain death
benefits under the Plan who has been designated as such by the Key Employee in
writing in a form and manner acceptable to the Committee. In the case of a Key
Employee who is survived at death by an Eligible Partner, the Eligible Partner
shall be deemed to be the Key Employee’s sole Beneficiary unless the Key
Employee had expressly designated one or more other Beneficiaries in writing in
a form and manner acceptable to the Committee.

2.3. “Code” shall mean the Internal Revenue Code of 1986, as the same presently
exists and as the same may hereafter be amended, or any successor statute of
similar purpose. References to specific sections of the Code shall be considered
references to identifiable similar provisions of successor statutes.

 

-4-



--------------------------------------------------------------------------------

2.4. “Committee” shall mean the Executive Compensation Committee of the Board of
Directors of The TJX Companies, Inc.

2.5. “Company” shall mean The TJX Companies, Inc. and any wholly-owned
subsidiaries; provided, in determining whether an individual has separated from
the service of the Company, “Company” shall include The TJX Companies, Inc. and
all other corporations and trades or businesses, if any, that would be treated
as a single “service recipient” with the Company under Section 1.409A-1(h)(3) of
such Treasury Regulations and “separation from service” shall mean a “separation
from service” (as that term is defined at Section 1.409A-1(h) of the Treasury
Regulations under Section 409A). The Committee may, but need not, elect in
writing, subject to the applicable limitations under Section 409A, any of the
special elective rules prescribed in Section 1.409A-1(h) of the Treasury
Regulations for purposes of determining whether a “separation from service” has
occurred. Any such written election shall be deemed part of the Plan.

2.6. “Compensation” shall mean, for any calendar year, a Key Employees actual
base salary earned and any short-term incentives awarded during the calendar
year (before taking into account any reduction in base salary or short-term
incentives pursuant to a salary reduction agreement under Section 401(k) or
Section 125 of the Code). Any base salary or short-term incentives that are
deferred under The TJX Companies, Inc. General Deferred Compensation Plan or The
TJX Companies, Inc. Executive Savings Plan shall be included as “Compensation”
for the calendar year in which the salary is earned or short-term incentives are
awarded but not included for the calendar year in which such deferred
compensation is paid. By way of example and not by way of limitation,
Compensation shall not include employer contributions to The TJX Companies, Inc.
Retirement Plan, Matching Contributions under The TJX Companies, Inc.

 

-5-



--------------------------------------------------------------------------------

General Savings/Profit Sharing Plan, or any amounts credited to the Employer
Credit Account under The TJX Companies, Inc. Executive Savings Plan; income or
gains resulting from the receipt, sale, exchange, exercise or other disposition
of stock or stock options, awards and benefits, including stock appreciation
rights, under The TJX Companies, Inc. Stock Incentive Plan or any other
long-term incentive plan of the Company; expense reimbursements or payments in
lieu of expense reimbursement; auto allowances, financial counseling fees,
tuition reimbursements or the value of other fringe benefits provided by the
Company or any other employer (even if wholly or partially currently taxable as
income to the Key Employee); or employer contributions to Social Security made
by the Company or another employer on behalf of the Key Employee.

2.7. “Deferred Compensation Amount” shall mean any income deferred under The TJX
Companies, Inc. General Deferred Compensation Plan or the TJX Companies, Inc.
Executive Savings Plan which but for the deferral would be included in the
definition of “Compensation” under The TJX Companies, Inc. Retirement Plan
(without regard to the limitations described in Code Section 401(a) (17)). For
the avoidance of doubt, “Deferred Compensation Amounts” shall be disregarded to
the extent (as determined by the Committee) the reduction in the Article 7
formula benefit under The TJX Companies, Inc. Retirement Plan attributable to
the non-inclusion in “Compensation” described in clause (i) above of such
Amounts is offset by any benefit under The TJX Companies, Inc. Retirement Plan
that is supplemental to the formula benefit described in Article 7 thereof.

2.8. “Disability” means a medically determinable physical or mental impairment
that (i) can be expected either to result in death or to last for a continuous
period of not less than six months and (ii) causes a Key Employee to be unable
to perform the duties of his or her position of employment or any substantially
similar position of employment to the reasonable satisfaction of the Committee.

 

-6-



--------------------------------------------------------------------------------

2.9. “Eligible Partner” shall mean the individual, if any, who immediately prior
to a Key Employee’s death qualified as the Key Employee’s “Eligible Partner” as
defined in The TJX Companies, Inc. Retirement Plan.

2.10. “Executive Savings Plan Benefit” shall mean an annual benefit computed by
converting the value of the Key Employee’s Employer Credit Account under The TJX
Companies, Inc. Executive Savings Plan to a life annuity commencing at age 65.
The Committee shall determine the actuarial factors used in converting the
Employer Credit Account to a life annuity.

2.11. “Interest Rate” shall mean the “Interest Rate” as in effect at the
relevant time under The TJX Companies, Inc. General Deferred Compensation Plan
(or, if at such time there is no such rate in effect under The TJX Companies,
Inc. General Deferred Compensation Plan, the rate then used under The TJX
Companies, Inc. Retirement Plan for determining lump-sum actuarial equivalency).
If at the relevant determination date The TJX Companies, Inc. Retirement Plan no
longer exists or no longer provides for lump sum actuarial equivalency
determinations, the Committee shall apply a reasonable interest rate consistent
with Section 1.409A-1(o) of the Treasury Regulations.

2.12. “Key Employee” shall mean a Category A Key Employee, Category B Key
Employee or Category C Key Employee as determined pursuant to Article 3.

2.13. “Plan” shall mean The TJX Companies, Inc. Supplemental Executive
Retirement Plan (2015 Restatement) as set forth in this document, including any
and all amendments hereto and restatements hereof.

 

-7-



--------------------------------------------------------------------------------

2.14. “Primary Social Security Benefit” shall mean the annual primary insurance
amount to which the Key Employee is entitled or would, upon application
therefor, become entitled at age 65 under the provisions of the Federal Social
Security Act as in effect on the date of the Key Employee’s separation from
service assuming that the Key Employee will have no income after such separation
which would be treated as wages for purposes of the Social Security Act.

2.15. “Retirement Agreement” shall mean an individual agreement between a
Category A Key Employee and the Company providing for supplemental executive
retirement benefits.

2.16. “Retirement Plan Benefit” shall mean the annual benefit payable at age 65
under The TJX Companies, Inc. Retirement Plan on a life annuity basis.

2.17. “Savings/Profit Sharing Plan Benefit” shall mean an annual benefit
computed by converting the value of the Key Employee’s Matching Contribution
Account payable under The TJX Companies, Inc. General Savings/Profit Sharing
Plan to a life annuity commencing at age 65. The Committee shall determine the
actuarial factors used in converting the Matching Contribution Account to a life
annuity.

2.18. “Section 409A” shall mean Section 409A of the Code.

2.19. “Years of Service” shall mean the total completed years and months of a
Key Employee’s uninterrupted service with the Company from the date that the Key
Employee commences employment with the Company until the earlier of the date of
the Key Employee’s separation from service or age 65. A leave of absence
approved by the Company shall not constitute an interruption of service but the
period of such absence shall be excluded from Years of Service for all purposes
under the Plan.

 

-8-



--------------------------------------------------------------------------------

Article 3. - Key Employees

3.1. Designation of Key Employees. An employee or retired former employee of the
Company shall be a Key Employee if, and only if, designated as such by the
Committee, except that designation as a Category C Key Employee shall be
automatic (based on the application of specified limits as described in
Section 3.4 below) except as the Committee may limit eligibility for such
benefits. Subject to Section 409A, the most recent “Category” to which such Key
Employee is assigned determines the nature of the benefits to which he or she
may become entitled under this Plan.

3.2. Category A Key Employee. Only the following shall be treated as having been
designated as Category A Key Employees: (i) an executive employee of the Company
who has a Retirement Agreement that refers directly to benefits payable under
this Plan, or (ii) any other employee with a Retirement Agreement who is
designated as a Category A Key Employee. For the avoidance of doubt, as of
January 1, 2015, the Company did not have any Retirement Agreements with any
employees, except insofar as the Company’s employment agreements with key
officers (each, an “Employment Agreement”) could be construed as Retirement
Agreements. For the avoidance of doubt, any executive employee of the Company
who has an Employment Agreement with the Company and who is eligible for
benefits under this Plan shall be considered a Category B Key Employee or a
Category C Key Employee, as applicable, except as otherwise expressly provided
in such Employment Agreement.

3.3. Category B Key Employee. A Category B Key Employee is a key employee of the
Company who has been designated by the Committee as eligible to receive the
benefits provided under Article 5 of this Plan. If, however, at the time a
Category B Key Employee retires or otherwise separates from service, the benefit
under Article 6 of this Plan would provide

 

-9-



--------------------------------------------------------------------------------

a greater benefit to such Key Employee than the benefit provided under Article 5
of this plan, then such Key Employee will be deemed designated a Category C Key
Employee and will receive the benefit provided under Article 6 in lieu of that
provided under Article 5.

3.4. Category C Key Employee. A Category C Key Employee is an employee of the
Company with a fully vested right to benefits under The TJX Companies, Inc.
Retirement Plan whose benefits under that plan are limited by reason of (i) the
operation of the limitation provisions of Section 401(a) (17) or Section 415 of
the Code, and/or (ii) the deferral of certain income which, but for the
deferral, would be included in the definition of “Compensation” under The TJX
Companies, Inc. Retirement Plan.

 

-10-



--------------------------------------------------------------------------------

Article 4. - Category A Key Employee Benefit

4.1. Category A Key Employee Benefit. Each present or future Category A Key
Employee (and, where so provided in the individual Retirement Agreements between
the Company and such Key Employee, the surviving spouse or other
beneficiary(ies) of such Key Employee) shall receive the benefit provided under
the Retirement Agreement with such Key Employee under the terms and subject to
the limitations set forth in said Retirement Agreement, which, to the extent
consistent with Section 409A, is incorporated herein by reference.

 

-11-



--------------------------------------------------------------------------------

Article 5. - Category B Key Employee Benefit

5.1. Requirement for a Benefit. Each Category B Key Employee retiring at or
after age 55 with 10 or more Years of Service shall be entitled to receive a
supplemental retirement benefit under this Article 5.

5.2. Benefit Formula. The benefit payable at age 65 to a Category B Key Employee
who qualifies for a benefit under Sections 5.1 and who separates from the
service of the Company at or prior to attaining age 65, when expressed as a
monthly benefit payable as a life annuity for the life of the Category B Key
Employee commencing at age 65 (the “tentative life annuity”), shall be
one-twelfth (1/12) of the product of (a) and (b), such product offset (reduced)
by the sum of (c), (d), (e) and (f), where:

 

  (a) is two and one-half percent (2 1⁄2%) of the Key Employee’s Average
Compensation,

 

  (b) is the number of Years of Service completed by the Key Employee, up to a
maximum of twenty (20) such Years,

 

  (c) is the Key Employee’s annual Retirement Plan Benefit,

 

  (d) is the Key Employee’s annual Savings/Profit Sharing Plan Benefit,

 

  (e) is the Key Employee’s annual Executive Savings Plan Benefit, and

 

  (f) is the Key Employee’s annual Primary Social Security Benefit.

The lump-sum actuarial equivalent of such tentative life annuity (the “tentative
lump sum amount”), determined in accordance with the rules prescribed in
Section 7.2(c) as of the date the Category B Key Employee separates from
service, shall be increased for six months’ worth of interest at the Interest
Rate in effect at separation from service and thereafter, if payment is delayed
pursuant to Section 5.3 or pursuant to Section 7.2(b)(iii) by reason of a change
in payment election under Section 7.2(b)(ii), at the rate from time to time in
effect until the applicable determination date for the benefit payable to the
Category B Key Employee.

 

-12-



--------------------------------------------------------------------------------

5.3. Separation From Service After Age 65. In the case of each Category B Key
Employee who at age 65 has not yet separated from service with the Company,
there shall be determined (consistent with the rules set forth in
Section 7.2(c)), as of the date the Category B Key Employee attains age 65, an
opening lump sum balance equal to the tentative lump sum amount that would have
been determined under Section 5.2 had such Category B Key Employee separated
from service at age 65. Between the date such Category B Key Employee attains
age 65 and the date that follows the Category B Key Employee’s later separation
from service by six (6) months (or any later payment date determined under
Section 7.2(b)(iii)), the opening lump sum balance shall be adjusted for
interest at the Interest Rate from time to time in effect during such period.
The actuarial equivalent of such adjusted lump sum amount, expressed in the
applicable form of payment, shall be paid as determined in accordance with
Article 7.

5.4. Death Benefit. Death benefits shall be payable to Category B Key Employees
only to the extent provided in this Section 5.4:

 

  (i) If a Category B Key Employee dies after having become entitled to a
benefit as set forth in Section 5.1 and after separating from service, but prior
to the payment or commencement of such benefit, there shall be paid to the
Category B Key Employee’s Beneficiary, or if there is no Beneficiary surviving,
to the Category B Key Employee’s surviving spouse, if any, or otherwise to the
Category B Key Employee’s estate, in each case at or as soon as practicable
after the decedent’s death, a lump sum equal to the lump sum benefit that would
then have been payable to the Category B Key Employee had the Category B Key
Employee been entitled to payment on such date.

 

-13-



--------------------------------------------------------------------------------

  (ii) If a Category B Key Employee dies after having satisfied the age and
service requirements set forth in Section 5.1 but before separating from
service, his or her surviving spouse or Eligible Partner, if any, will be
entitled to receive, as soon as practicable following the Category B Key
Employee’s death, a lump sum payment that is the actuarial equivalent of the
survivor benefit that would have been payable to the spouse or Eligible Partner
on account of the Key Employee’s death if the Key Employee had separated from
service and commenced receiving benefits on the day six months following his or
her death in a 50% joint and survivor annuity form (that is, in a form under
which the Key Employee would have received a reduced pension upon retirement and
upon such Key Employee’s death one-half of such reduced benefit would have been
payable to the Key Employee’s spouse or Eligible Partner). Actuarial equivalency
for this purpose shall be determined using an interest assumption equal to the
Interest Rate in effect at the time of the Category B Key Employee’s death and
the same mortality assumption as is then used under The TJX Companies, Inc.
Retirement Plan. If at the relevant determination date The TJX Companies, Inc.
Retirement Plan no longer exists or no longer provides for lump sum actuarial
equivalency determinations, the Committee shall apply reasonable actuarial
assumptions consistent with Section 1.409A-1(o) of the Treasury Regulations.

 

-14-



--------------------------------------------------------------------------------

  (iii)

If the Category B Key Employee survives until the commencement of benefit
payments hereunder but dies before the completion of such payments, then (A) if
the benefit was payable in substantially equal annual installments, the Category
B Key Employee’s Beneficiary, or if there is no Beneficiary surviving, the
Category B Key Employee’s surviving spouse, if any, or otherwise the Category B
Key Employee’s estate shall be paid, as soon as practicable following the
Category B Key Employee’s death, a single lump sum equal to the present value
(determined using the Interest Rate then in effect) of the remaining
installments, and (B) if the benefit was payable as an annuity with a survivor
benefit under which the Category B Key Employee’s spouse or Eligible Partner was
the survivor annuitant, the Category B Key Employee’s surviving spouse or
Eligible Partner, if any and if the same as the Category B Key Employee’s spouse
or Eligible Partner at the time such annuity was determined, shall be paid, as
soon as practicable following the Category B Key Employee’s death, a lump sum
payment that is the actuarial equivalent of the survivor portion of such
annuity. Actuarial equivalency for this purpose shall be determined using an
interest assumption equal to the Interest Rate in effect at the time of the
Category B Key Employee’s death and the same mortality assumption as is then
used under The TJX Companies, Inc. Retirement Plan. If at the relevant
determination date The TJX

 

-15-



--------------------------------------------------------------------------------

  Companies, Inc. Retirement Plan no longer exists or no longer provides for
lump sum actuarial equivalency determinations, the Committee shall apply
reasonable actuarial assumptions consistent with Section 1.409A-1(o) of the
Treasury Regulations.

 

  (iv) No death benefit shall be payable under the Plan in any circumstances
other than those described in Section 5.4(i), (ii) or (iii) above or Section 6.2
below.

5.5. Benefits in the Event of Disability. If a Category B Key Employee should
become disabled as defined by the Company’s long-term disability plan, the Key
Employee will be credited with Year(s) of Service for the period in which he or
she receives such disability payments for purposes of Sections 5.1 and 5.2. For
purposes of meeting the minimum requirements of Section 5.1, the Key Employee
will be deemed to be actively employed while receiving long-term disability
benefits. Long-term disability payments, however, will not be included in
determining Compensation. A Category B Key Employee who is disabled shall be
entitled to benefits only upon his or her separation from service in accordance
with this Section 5.5 and shall not, for the avoidance of doubt, be entitled to
benefits solely by reason of becoming disabled. For purposes of this
Section 5.5, a Category B Key Employee shall be deemed to have separated from
service by reason of Disability upon the earlier of the Category B Key
Employee’s termination of employment or the expiration of the twenty-nine
(29)-month period commencing upon such Category B Key Employee’s absence from
work.

 

-16-



--------------------------------------------------------------------------------

Article 6. - Category C Key Employee Benefit

6.1. Category C Key Employee Benefits. Each Category C Key Employee who has a
fully vested right to benefits under The TJX Companies, Inc. Retirement Plan
shall be entitled to receive a benefit under this Plan equal to the difference
between (a) and (b) below, where

 

  (a) is the benefit the Key Employee would have received under The TJX
Companies, Inc. Retirement Plan on a life annuity basis, if (1) neither the
limitations of Code Sections 415(b) or 415(e), whichever is applicable, nor the
limitations of Code Section 401(a)(17) existed and/or (2) the Key Employee did
not have any Deferred Compensation Amounts; and

 

  (b) is the benefit which the Key Employee is actually entitled to receive
under The TJX Companies, Inc. Retirement Plan on a life annuity basis.

The lump-sum actuarial equivalent of such tentative life annuity (the “tentative
lump sum amount”), determined in accordance with the rules prescribed in Article
7.3(b) as of the date the Category C Key Employee separates from service, shall
be increased for six months’ worth of interest at the Interest Rate then in
effect at separation from service, and thereafter (if necessary because in a
delay in payment pursuant to Section 7.2(b)(iii) by reason of a change in
payment election under Section 7.2(b)(ii)) at the Interest Rate from time to
time in effect, and the actuarial equivalent of such adjusted lump sum amount,
expressed in the applicable form of payment determined in accordance with
Article 7, shall be paid or commence to be paid six months and one day following
the Category C Key Employee’s separation from service or later as provided in
Section 7.2(b)(iii).

 

-17-



--------------------------------------------------------------------------------

6.2. Category C Death Benefits. The form and manner of death benefits payable to
Category C Key Employees shall be determined by reference to the death benefit
provisions applicable to Category B Key Employees under Section 5.4 above, with
each reference in such Section to a “Category B Key Employee,” to the extent
applicable to a form of benefit applicable to a Category C Key Employee, to be
deemed to refer to a “Category C Key Employee” and each reference in such
Section to “Section 5.1” to be deemed to refer to “Section 6.1” for purposes of
this Section 6.2.

 

-18-



--------------------------------------------------------------------------------

Article 7. - Methods of Benefit Payment

7.1. Category A Key Employees. Benefits payable to Category A Key Employees
shall be paid in the manner prescribed in the Retirement Agreement providing for
such benefits, consistent with the requirements of Section 409A. If the
Retirement Agreement to which reference is made does not specify the manner in
which such benefits are to be paid, such benefits shall instead be distributed
in the same manner as benefits payable to a Category B Key Employee.

7.2. Category B Key Employees.

 

  (a) Available Forms of Payment. The benefit payable hereunder to a Category B
Key Employee shall be paid in one of the following forms:

 

  (i) either five (5) or ten (10) substantially equal annual installments
commencing (except as provided at Section 7.2(b)(iii) below) six months and one
day following the date on which the Category B Key Employee separates from
service with the Company;

 

  (ii) a single lump-sum payment payable (except as provided at
Section 7.2(b)(iii) below) six months and one day following the date on which
the Category B Key Employee separates from service with the Company; or

 

  (iii)

an annuity payable in a form generally available under The TJX Companies, Inc.
Retirement Plan as of the date the Category B Key Employee selects such form of
payment hereunder (whether or not the Category B Key Employee participates in
The TJX Companies, Inc. Retirement Plan and whether or not such form is

 

-19-



--------------------------------------------------------------------------------

  available under The TJX Companies, Inc. Retirement Plan as of the date the
Category B Key Employee’s benefit hereunder commences), such annuity to be paid
commencing (except as provided at Section 7.2(b)(iii) below) six months and one
day following the date on which the Category B Key Employee separates from
service with the Company.

The form and manner of payment of a Category B Key Employee’s benefit shall be
determined, from among these alternatives, in accordance with (b) below.

 

  (b) Election Provisions. The form in which a Category B Key Employee’s benefit
hereunder is paid shall be determined as follows:

 

  (i) Except as otherwise elected in accordance with this Section 7.2(b), each
Category B Key Employee’s benefit hereunder shall be paid in five (5) annual
installments as determined under (a)(i) above.

 

  (ii)

Each Category B Key Employee may elect to have his or her benefit hereunder paid
in another form described in Section 7.2(a) above, but only if such election is
made (A) in writing in a form and manner acceptable to the Committee, and (B) at
least twelve (12) months prior to the date the Category B Key Employee separates
from service with the Company. No election made under this Section 7.2(b)(ii)
shall take effect until twelve (12) months after it is made. Any change election
made in accordance with this Section 7.2(b)(ii) shall be binding on the Category
B Key

 

-20-



--------------------------------------------------------------------------------

  Employee when made and may be altered only by a subsequent change election
that complies with the requirements of this Section 7.2(b)(ii).

 

  (iii) Except as provided in Section 7.2(b)(iv) or Section 7.2(b)(v) below, if
a Category B Key Employee elects a change in payment form pursuant to
Section 7.2(b)(ii) above, payment (or, in the case of installments or an
annuity, commencement of payment) of the benefit payable under the new form of
payment shall be delayed by five years and one day measured from the date on
which the pre-change form of payment would have been made or would have
commenced to be made. For example, (A) under a valid change in payment form from
lump sum to installments or to a life annuity, the first installment payment or
the first annuity payment, as the case may be, shall be made five years and one
day after the date the lump sum would otherwise have been paid, and (B) under a
valid change from an installment or annuity form of payment to a lump sum
payment, the lump sum shall be paid five years and one day after the first
installment or annuity payment would have been made. In any case in which a
delay in payment or commencement of payment is required under this
Section 7.2(b)(iii), the lump sum amount used to calculate the actuarially
equivalent payment to the Category B Key Employee shall continue to be credited
with interest as described in Section 5 until payment is made or commences.

 

-21-



--------------------------------------------------------------------------------

  (iv) Notwithstanding Section 7.2(b)(ii) and Section 7.2(b)(iii) above, a
Category B Key Employee as to whom the applicable form of payment (pursuant to a
prior election under Section 7.2(b)(ii)) is a “life annuity” described in Treas.
Regs. § 1.409A-2(b)(2)(ii) may, to the extent consistent with Section 409A,
elect in writing, in a form and manner acceptable to the Committee, to have his
or her benefit hereunder payable in another such “life annuity” form that is
available under Section 7.2(a), without regard to whether such election is made
at least twelve (12) months in advance and without any required delay in the
commencement of such payment under Section 7.2(b)(iii) above, provided that no
such change election shall be effective if made on or after the date the first
annuity payment is made.

 

  (v) The Committee may, to the extent consistent with Section 409A and the
transition rules and during the transition period provided thereunder, permit a
Category B Key Employee or former Category B Key Employee to elect an
alternative form of payment from among those available under Section 7.2(a)
without regard to the limitations of Section 7.2(b)(ii) or Section 7.2(b)(iii)
above if (A) such election is in writing and made in a form and manner
acceptable to the Committee and (B) is made not later than six months prior to
the later of separation from service or the date the benefit would have
commenced to be paid absent such election.

 

-22-



--------------------------------------------------------------------------------

  (vi) Notwithstanding Sections 7.2(b)(i), (ii), (iii), (iv) and (v) above, a
Category B Key Employee who commenced receiving a benefit under the Plan (as in
effect prior to this amendment and restatement) prior to January 1, 2005 shall
continue to receive his or her benefit in accordance with the payment terms then
in effect. It is the intent of this restatement that nothing herein shall be
construed as subjecting to the requirements of Section 409A any benefit payable
pursuant to the preceding sentence. In the case of a Category B Key Employee not
described in the preceding sentence who separated from service prior to
December 1, 2005, benefits under the Plan shall be paid, notwithstanding
Sections 7.2(b)(i), (ii), (iii), and (iv) but subject to Section 7.2(b)(v)
above, in accordance with the payment terms determined in connection with such
termination, to the extent such payment terms are consistent with Section 409A
(as applicable).

 

  (c) The amounts payable to a Category B Key Employee under the applicable
payment shall be determined as follows:

 

  (i)

First, there shall be determined the “tentative lump sum” amount referred to in
Section 5.2. The tentative lump sum amount shall equal the actuarial equivalent
present value of the annuity described in Section 5.2, determined as of the date
of the

 

-23-



--------------------------------------------------------------------------------

  Category B Key Employee’s separation from service (or attainment of age 65 if
earlier) using an interest assumption equal to the Interest Rate then in effect
and the same mortality assumption as is then used under The TJX Companies, Inc.
Retirement Plan. If at the relevant determination date The TJX Companies, Inc.
Retirement Plan no longer exists or no longer provides for lump sum actuarial
equivalency determinations, the Committee shall apply reasonable actuarial
assumptions consistent with Section 1.409A-1(o) of the Treasury Regulations.

 

  (ii) Second, the tentative lump sum amount determined under Section 7.2(c)(i)
above shall be increased by the interest factor as described in Section 5.2 or
Section 5.3, as applicable.

 

  (iii) If the benefit payable hereunder is payable as a lump sum, the amount of
the payment shall equal the adjusted lump sum amount determined under
Section 7.2(c)(ii) above.

 

  (iv) If the benefit is payable in five (5) annual installments, each
installment shall equal the level annual payment amount which, if payable in
five successive annual installments, would have the same present value (using
the same interest assumption as would be used under Section 7.2(c)(i) above if
the determination under Section 7.2(c)(i) were made as of the date of the first
annual installment) as the adjusted lump sum value determined under
Section 7.2(c)(ii) above.

 

-24-



--------------------------------------------------------------------------------

  (v) If the benefit is payable as an annuity, the annuity shall have an
actuarially equivalent value, determined using the same actuarial assumptions as
would be used under Section 7.2(c)(i) above if the determination were made as of
the date of the first annuity payment, equal to the adjusted lump sum value
determined under Section 7.2(c)(ii) above.

7.3. Category C Key Employees.

 

  (a)

Available Forms of Payment; Election Provisions. The form and manner of payment
of a benefit for a Category C Key Employee terminating before January 1, 2015
shall be determined from among the alternatives set forth in Section 7.2(a) in
accordance with Section 7.2(b), with each reference in such Sections to a
“Category B Employee” to be deemed to refer to a “Category C Key Employee” for
purposes of this Section 7.3(a). Except as otherwise provided by the Committee
and consistent with the requirements of Section 409A, the form and manner of
payment of a benefit for a Category C Key Employee terminating on and after
January 1, 2015 shall be five (5) substantially equal annual installments
commencing six months and one day following the date on which the Category C Key
Employee separates from service and, for the avoidance of doubt, the
alternatives set forth in Section 7.2(a) shall not be available with respect to
such Category C Key Employee’s benefit. Notwithstanding the foregoing, a benefit
payment election made by a Category C Key Employee on or prior to December 31,
2008 and

 

-25-



--------------------------------------------------------------------------------

  consistent with the transition rules under Section 409A shall dictate the form
and manner of payment of a benefit for a Category C Key Employee terminating on
and after January 1, 2015 except as the Committee may otherwise provide
consistent with the re-deferral and related rules under Section 409A.

 

  (b) The amounts payable to a Category C Key Employee under the applicable
payment shall be determined as follows:

 

  (i) First, there shall be determined the “tentative lump sum” amount referred
to in Section 6.1. The tentative lump sum amount shall equal the actuarial
equivalent present value of the annuity described in Section 6.1, determined as
of the date of the Category C Key Employee’s separation from service using an
interest assumption equal to the Interest Rate then in effect and the same
mortality assumption as is then used under The TJX Companies, Inc. Retirement
Plan. If at the date of the Category C Key Employee’s separation from service
The TJX Companies, Inc. Retirement Plan no longer provides for lump sum
actuarial equivalency determinations, the Committee shall apply reasonable
actuarial assumptions consistent with Section 1.409A-1(o) of the Treasury
Regulations.

 

  (ii) Second, the tentative lump sum amount determined under Section 7.3(b)(i)
above shall be increased by the interest factor as described in Section 6.1.

 

-26-



--------------------------------------------------------------------------------

  (iii) If the benefit payable hereunder is payable as a lump sum, the amount of
the payment shall equal the adjusted lump sum amount determined under
Section 7.3(b)(i) above.

 

  (iv) If the benefit is payable in five (5) annual installments, each
installment shall equal the level annual payment amount which, if payable in
five successive annual installments, would have the same present value (using
the same interest assumption as would be used under Section 7.3(b)(i) above if
the determination under Section 7.3(b)(i) were made as of the date of the first
annual installment) as the adjusted lump sum value determined under
Section 7.3(b)(i) above.

 

  (v) If the benefit is payable as an annuity, the annuity shall have an
actuarially equivalent value, determined using the same actuarial assumptions as
would be used under Section 7.3(b)(i) above if the determination were made as of
the date of the first annuity payment, equal to the adjusted lump sum value
determined under Section 7.3(b)(i) above.

 

  (c)

Notwithstanding any other provision of the Plan to the contrary and at the sole
discretion of the Company, if at any time following a Category C Key Employee’s
separation from service (the “determination date”), the present value of the
benefit payable hereunder (including any amounts payable to a Category C Key
Employee pursuant to another “nonaccount balance plan” (as defined in
Section 1.409A-1(c)(2)(i)(C) of the Treasury

 

-27-



--------------------------------------------------------------------------------

  Regulations) with which the Plan is required to be aggregated under
Section 1.409A-1(c)(2) of the Treasury Regulations) is equal to or less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code, the benefit may
be distributed (consistent with the cashout rules under Section 409A) in the
form of a single lump sum equal to such present value .

 

-28-



--------------------------------------------------------------------------------

Article 8. - Divestiture

8.1. Divestiture of Category A Key Employee. Category A Key Employees shall be
subject to divestiture of benefits to the extent that the Retirement
Agreement(s) pursuant to which such benefits are included in the Plan so
provide.

8.2. Competition. The Committee shall have the authority to divest the benefits
under this Plan for any Category B or C Key Employee who separates from service
voluntarily at any time, including by reason of retirement or disability, and
who within two years following such separation, directly or indirectly, is a
partner or investor in or engages in any employment, consulting, or
fees-for-services arrangement with any business which is a “competitor” (as
hereinafter defined) of The TJX Companies, Inc. and its subsidiaries, or
undertakes any planning to engage in any such business. A business shall be
deemed a “competitor” of The TJX Companies, Inc. and its subsidiaries if and
only if (i) it shall then be so regarded by retailers generally, or (ii) it
shall operate an off-price apparel, off-price footwear, off-price jewelry,
off-price accessories, off-price home furnishings and/or off-price home fashions
business, including any such business that is store-based, catalogue-based, or
an on-line, “e-commerce” or other off-price internet-based business; provided,
that the mere application for employment with a competitor shall not be treated
as prohibited planning to engage in such business. A Category B Key Employee or
Category C Key Employee will not be deemed to have violated the provisions of
this Section 8.2 merely by reason of being engaged in an employment, consulting
or other fees-for-services arrangement with an entity that manages a private
equity, venture capital or leveraged buyout fund that in turn invests in one or
more businesses deemed to be competitors of the Company and its Subsidiaries
under this Section 8.2, provided that (A) such fund is not intended to, and does
not in fact, invest primarily in such businesses, and (B) the Category B Key

 

-29-



--------------------------------------------------------------------------------

Employee or Category C Key Employee demonstrates to the reasonable satisfaction
of the Company that his or her arrangement with such entity will not involve the
provision of employment, consulting or other services, directly or indirectly,
to any such business or to the fund with respect to its investment or proposed
investment in any such business and that he or she will not participate in any
meetings, discussions, or interactions in which any such business or any such
proposed investment is proposed to be or is likely to be discussed.

A Key Employee shall notify the Company immediately upon his or her securing
employment or becoming self-employed during the two years following voluntary
termination of employment, and shall furnish to the Committee written evidence
of his or her compensation earned from any such employment or self-employment,
in each case promptly following any request therefor by the Committee.

Any Key Employee may inquire of the Committee in writing whether any proposed
act shall be considered competition under this section 8.2 and the Committee
shall provide a prompt reply.

If any Key Employee covered under this Section 8.2 engages in a business
determined by the Committee to be a competitor, the Committee shall give notice
in writing to the Key Employee that unless a written appeal is submitted by the
Key Employee to the Committee within thirty (30) days, his or her benefits under
this Plan will be forfeited. The Committee in its discretion may also provide
that if the Key Employee ceases to engage in such business his or her benefits
under this Plan will not be forfeited. Upon receipt of the Committee’s notice,
the Key Employee shall have 30 days to submit a written appeal of the Committees
decision. The Committee shall review the Key Employees appeal and notify the Key
Employee of its decision within 30 days from receipt of his or her appeal. If
the Key Employee fails to submit an appeal

 

-30-



--------------------------------------------------------------------------------

within 30 days, his or her benefits will be forfeited at the expiration of. the
30-day period; provided, that if the Committee has determined that such benefits
will not be forfeited if the Key Employee ceases to engage in the competitor
business within a specified period, such benefits will be forfeited only if the
Key Employee continues to engage in such business after the expiration of such
specified period.

The provisions of this Section 8.2 shall cease to have effect upon the
occurrence of a Change of Control as defined in the Company’s Stock Incentive
Plan or successor plan, as from time to time amended. The provisions of this
section 8.2 shall not apply to a Key Employee who voluntarily terminates
employment at a time when he or she has entered into an employment agreement
with The TJX Companies, Inc. or a related company containing an express
non-competition provision; instead, a violation by the Key Employee of such
provision shall result in the automatic forfeiture of benefits under this Plan
for such Key Employee.

If, at any time, pursuant to action of any court, administrative or governmental
body or other arbitral tribunal, the operation of any part of this Section 8.2
shall be determined to be unlawful or otherwise unenforceable, then the coverage
of such part or parts of this Section 8.2 as so determined shall be deemed to be
restricted as to duration, geographical scope or otherwise, as the case may be,
to the extent, and only to the extent, necessary to make such part or parts
lawful and enforceable to the greatest extent possible in the particular
jurisdiction in which such determination is made and each Category B Key
Employee and Category C Key Employee by participating in the Plan acknowledges
and agrees to such deemed restriction of coverage.

8.3. Termination for Cause. Notwithstanding anything to the contrary contained
herein, if a Key Employee’s employment is terminated for cause, all benefits
otherwise payable under this Plan shall be forfeited. For this purpose,
termination for cause shall mean termination

 

-31-



--------------------------------------------------------------------------------

of employment by reason of the Key Employee’s dishonesty, conviction of a
felony, gross neglect of duties, or conflict of interest. If, subsequent to
termination of employment for other reasons, and prior to the payment of all
benefits hereunder, it is discovered that a Key Employee engaged in acts or
conduct which, had they been discovered, would have resulted in termination of
employment for cause, his or her employment will be deemed to have been
terminated for cause, and all unpaid benefits hereunder shall be forfeited.

 

-32-



--------------------------------------------------------------------------------

Article 9. - Funding and Administration

9.1. Source of Funds. All payments of benefits hereunder and all costs of
administration of this Plan shall be paid in cash from the general funds of the
Company, and no special or separate fund shall be required to be established or
other segregation of assets required to be made to assure such payments.
However, the Company may, in its discretion, establish a bookkeeping account or
reserve to meet its obligations hereunder and may establish a so-called “rabbi
trust” or similar grantor trust, and may fund such trust, for the purpose of
providing benefits hereunder, except that no such use of a trust shall violate
the requirements of Section 409A(b). Except as provided in the preceding
sentence, nothing contained in the Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship between the Company or the Committee and any
employee or other person. To the extent that any person acquires a right to
receive payments under the Plan, such right shall be no greater than the right
of any unsecured general creditor of that person’s employer or former employer.

9.2. Administration of Plan. The Plan shall be administered by the Committee,
which shall have the full power, discretion and authority to interpret, construe
and administer the Plan and any part thereof. The Committee may delegate such
administrative responsibilities as it deems appropriate to officers or employees
of the Company or to others (in which case, to the extent of such delegation,
references herein to the Committee shall be deemed to include a reference to the
person(s) to whom such responsibilities have been delegated) and may employ
legal counsel, consultants, actuaries and agents as it deems desirable in the
administration of the Plan and may rely on the opinions of such counsel, the
advice of such consultants, and the computations of such actuaries. No member of
the Committee shall be eligible for a benefit

 

-33-



--------------------------------------------------------------------------------

under this Plan unless approved by the Board of Directors of The TJX Companies,
Inc. The Committee shall establish claims procedures under the Plan consistent
with the requirements of Section 503 of the Employee Retirement Income Security
Act of 1974, as amended.

 

-34-



--------------------------------------------------------------------------------

Article 10. - Amendment, Suspension, Termination or Assignment.

10.1. Amendment, Suspension and Termination. The Plan may be amended, suspended,
or terminated in whole or in part at any time and from time to time by the
Committee. No such amendment, suspension or termination shall retroactively
impair or otherwise adversely affect the rights of any person to benefits under
this Plan that have accrued prior to the date of such amendment, suspension or
termination as determined by the Committee, unless such reduction is by reason
of an amendment required by law or regulation of an administrative agency;
provided, however, that the Committee may amend the Interest Rate without regard
to whether such amendment has the effect of decreasing the lump sum value of the
participating Key Employee’s benefit.

10.2. Assignment. The rights and obligations of The TJX Companies, Inc. shall
enure to the benefit of and shall be binding upon the successors and assigns of
The TJX Companies, Inc.

 

-35-



--------------------------------------------------------------------------------

Article 11. - Miscellaneous

11.1. Notices. Each Key Employee shall be responsible for furnishing the
Committee with the current and proper address for the mailing of notices,
reports and benefit payments. Any notice required or permitted to be given shall
be deemed given if directed to the person to whom addressed at such address and
mailed by regular United States mail, first-class and prepaid. If any check
mailed to such address is returned as undeliverable to the addressee, the
mailing of checks will be suspended until the Key Employee or beneficiary
furnishes the proper address.

11.2. Lost Distributees. A benefit shall be deemed forfeited if, after diligent
effort, the Committee is unable to locate the Key Employee or beneficiary to
whom payment is due; provided, however, that the Committee shall have the
authority (but not the obligation) to reinstate such benefit upon the later
discovery of a proper payee for such benefit. Mailing of a notice in writing, by
certified or registered mail, to the last known address of the Key Employee and
to the beneficiaries of such Key Employee (if the addresses of such
beneficiaries are known to the Committee) shall be considered a diligent effort
for this purpose.

11.3. Nonalienation of Benefits. None of the payments, benefits or rights of any
Key Employee or beneficiary shall be subject to any claim of any creditor, and,
in particular, to the fullest extent permitted by law, all such payments,
benefits and rights shall be free from attachment, garnishment, trustee’s
process, or any other legal or equitable process available to any creditor of
such Key Employee or beneficiary. No Key Employee or beneficiary shall have the
right to alienate, anticipate, commute, pledge, encumber or assign any of the
benefits or payments which he or she may expect to receive, contingently or
otherwise, under this Plan, except the right to designate a beneficiary or
beneficiaries as hereinabove provided.

 

-36-



--------------------------------------------------------------------------------

11.4. Reliance on Data. The Company, the Committee and all other persons
associated with the Plan’s operation shall have the right to rely on the
veracity and accuracy of any data provided by the Key Employee or by any
beneficiary, including representations as to age, health and marital status.
Such representations are binding upon any party seeking to claim a benefit
through a Key Employee. The Company, the Committee and all other persons
associated with the Plan’s operation are absolved completely from inquiring into
the accuracy or veracity of any representation made at any time by a Key
Employee or beneficiary.

11.5. No Contract of Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving any Key Employee, or any
person whomsoever, the right to be retained in the service of the Company, and
all Key Employees and other persons shall remain subject to discharge to the
same extent as if the Plan had never been adopted.

11.6. Severability of Provision. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provision had not been included.

11.7. Heirs, Assigns and Personal Representative. This Plan shall be binding
upon the heirs, executors, administrators, successors and assigns of the
parties, including each Key Employee and beneficiary, present and future.

11.8. Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipting thereof
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Company, the Committee and all other
parties with respect thereto.

 

-37-



--------------------------------------------------------------------------------

11.9. Effect on other Plans. Any benefit payable under the Plan shall not be
deemed salary or other compensation for the purpose of computing benefits under
any employee benefit Plan or other arrangement of the Company for the benefit of
its employees.

11.10. Government Regulations. It is intended that this Plan will comply with
all applicable laws and government regulations, and the Company shall not be
obligated to perform an obligation hereunder in any case where, in the opinion
of the Company’s counsel, such performance would result in violation of any law
or regulation.

11.11. Certain Benefits. In any case in which a Key Employee has earned benefits
under a plan or arrangement other than the plans and arrangements maintained by
the Company for its U.S. employees, to the extent permitted by Section 409A, the
offsets under the Plan for other benefits (e.g., under Section 5.2) shall be
adjusted to include, to the extent determined by the Committee, offsets for such
other benefits.

11.12. Heading and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

11.13. Singular Includes Plural. Except where otherwise clearly indicated by
context, the singular shall include the plural, and vice-versa.

11.14. Controlling Law. This Plan shall be construed and enforced according to
the laws of the Commonwealth of Massachusetts, to the extent not preempted by
Federal law, which shall otherwise control.

 

-38-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has caused the Plan to be executed and its seal
to be affixed hereto, effective as of the 1st day of January, 2015.

 

THE TJX COMPANIES, INC. By:

/s/ Mary B. Reynolds

Print Name: Mary B. Reynolds Date: April 20, 2015

 

-39-